Citation Nr: 0740213	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post meniscectomy, right knee, with degenerative 
changes.

2.  Entitlement to an initial, compensable rating for left 
knee patellofemoral pain syndrome.

3.  Entitlement to an initial, compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1985 and from September 1997 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for status-post meniscectomy, right knee, with 
degenerative changes, effective November 1, 2002; as well as 
granted service connection for left knee patellofemoral pain 
syndrome and for hemorrhoids, and assigned each an initial, 
noncompensable rating, effective November 1, 2002.  In 
September 2003, the veteran filed a notice of disagreement 
(NOD) with the initial ratings assigned.  A statement of the 
case (SOC) was issued in August 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2005.

Because the claims on appeal involves requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized these claims in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claim for a higher initial rating 
for the right knee disability is set forth below.  The claims 
for higher initial ratings for the left knee disability and 
for hemorrhoids are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since the effective date of the grant of service 
connection, the service-connected right knee disability has 
been manifested, functionally, by a noncompensable degree of 
limited motion, and complaints of pain; there is no medical 
evidence of subluxation or lateral instability, ankylosis, 
dislocation of semi-lunar cartilage, or impairment of the 
tibia or fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post meniscectomy, right knee, with degenerative changes, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2004 post-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for a higher initial rating, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The Board notes that the veteran was notified 
regarding the criteria for all possible higher ratings in the 
SOC, which suffices for Dingess/Hartman. After issuance of 
each notice described above, and opportunity for the 
appellant to respond, the August 2005 SOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

Also consistent with Dingess/Hartman, an April 2006 post-
rating letter generally informed the appellant how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  However, the 
Board finds that the appellant is not prejudiced by the 
timing such notice (i.e., after the last adjudication of the 
claim).   As the decision herein denies the claim for a 
higher initial rating for the right knee disability, no 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; an outpatient treatment 
record dated in July 2003 from military facility in Kuwait 
and a private July 2003 outpatient treatment record; and the 
reports of June 2002 and September 2005 VA examinations.  
Also of record are various written statements provided by the 
veteran and his representative, on his behalf.  

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Higher initial rating for right knee disability

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), is 
required.  See Fenderson, 12 Vet. App. at 126.

On VA examination in June 2002, the veteran reported that he 
hurt his right knee in 1969 and had an operation to repair 
torn cartilage and meniscus.  He reported  that he still had 
pain and that the leg got tight.  He indicated that he could 
run, but that caused swelling and pain.  On examination of 
the right knee, a 1 inch well-healed scar was noted, with no 
keloid formation and no pain or tenderness.  Range of motion 
testing revealed flexion and extension from 0 to 120 degrees.  
The examiner indicated that the veteran was unable to go all 
the way to 140 degrees because the knee was too tight and 
hurt.  It was indicated that varus and valgus hurt, 
particularly on the varus.  It was indicated that he was 
unable to go all the way down on deep knee bend due to pain 
in the right knee.  X-ray studies showed tricompartmental 
degenerative changes involving the right knee with joint 
space narrowing, sclerosis and opposing osteophytosis 
involving both the medial and lateral compartments.  The 
diagnoses included status post right knee operation for 
meniscus tear, persistent pain, diagnosis confirmed on x-
rays. 

A July 2003 private outpatient treatment record shows that 
that veteran was seen for complaints of right knee pain and 
swelling.  Examination revealed acute pain to the right knee 
on the medial and lateral aspects, with swelling and 
tenderness to touch.

A July 2003 VA outpatient treatment record shows that the 
veteran was seen for complaints of right knee pain and 
stiffness.  He reported that the right knee had been swollen 
for one day.  On examination, range of motion was from 0 to 
120 degrees.  Crepitus was noted and the assessment was right 
knee inflammation, osteoarthritis.

On VA fee-basis examination in September 2005, the examiner 
noted that the veteran presented for evaluation of the right 
knee and the history of ligament and cartilage damage and 
surgery in 1969.  It was noted that the veteran had fluid 
drained from the right knee in July 2003.  The veteran 
reported limitations once a month for one week at a time.  He 
reported that he took aspirin for pain.  He reported 
stiffness in the morning for about 30 to 45 minutes and that 
he walked 2 to 3 miles, 3 to 4 times a week when he is able.  
On examination, the right knee was positive for crepitus and 
some inflammation, as the knee was warm.  Range of motion 
testing revealed flexion and extension from 0 to 110 degrees.  
The examiner noted pain with the extreme limits of flexion.  
The anterior cruciate ligament (ACL) and posterior cruciate 
ligament (PCL) were intact and the medial and lateral 
collateral ligaments were intact, but some pain was noted for 
the medial collateral ligament.  The examiner indicated that 
no swelling was present on examination and there was no 
tenderness along the joint line.  The assessment was 
osteoarthritis of the knee.  

As indicated above, in the February 2003 rating decision on 
appeal, the RO granted service connection for status post 
meniscectomy, right knee, with degenerative changes, and 
assigned an initial rating of 10 percent rating under 
Diagnostic Codes 5010-5259, effective November 1, 2002, the 
day following separation from active service in October 2002.  
The designated diagnostic codes indicate that the criteria 
for rating for symptomatic removal of the semilunar cartilage 
(Diagnostic Code 5259), as well as the criteria for rating 
traumatic arthritis (Diagnostic Code 5010), have been 
considered in evaluating the disability.  The Board notes 
that the initial 10 percent rating assigned is the highest 
assignable under Diagnostic Code 5259.  See 38 C.F.R. § 4.27.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis (to include hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, DC 5260, for 
limitation of flexion of the leg, and DC 5261, for limitation 
of extension of the leg).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a 0 percent rating is warranted 
for flexion of the leg limited to 60 degrees. A 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.

Under Diagnostic Code 5261, a 0 percent rating is warranted 
for extension limited to 5 degrees.  A 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension is limited to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent for the veteran's right knee 
disability.

As indicated above, the June 2002 VA examiner recorded right 
knee flexion and extension as from 0 to 120 degrees, and 
indicated that he was unable to go to 140 degrees due to 
pain.  On VA examination in September 2005, right knee 
flexion and extension was recorded as from 0 to 110 with a 
notation of pain at the extreme limits of flexion.  The 
recorded range of motion findings clearly reflect that there 
is neither ankylosis nor limitation of flexion or extension 
warranting a higher rating under Diagnostic Codes 5256, 5260, 
or 5261.  In this regard, the veteran's right knee is not 
found to be limited in flexion to 30 degrees or less, or to 
be limited in extension to 15 degrees or more.  In fact, 
extension has consistently been normal (to 0 degrees); hence, 
there also is no basis for assignment of separate ratings for 
limited flexion and for limited extension.  See VAOPGCPREC 9-
2004 (2004). 

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for the right knee disability.  The 10 percent 
rating takes into account functional loss due to pain and 
other factors, and, given the minimal objective findings, no 
higher rating, on this basis, is warranted.   See 38 C.F.R. 
§§ 4.40,4.45 and DeLuca.  Thus, while the Board acknowledges 
the appellant's complaints of pain, given the objective 
findings pertaining to actual functional loss, the overall 
record indicates that he is adequately compensated for such 
pain by the 10 percent rating assigned his right knee 
disability.

The Board notes that the record is devoid of any complaints 
or clinical findings of subluxation or instability of the 
right knee.  None of the examiners found objective evidence 
of right knee instability or recurrent subluxation.  
Therefore, the record does not provide a basis for evaluating 
the disability, or assigning a separate compensable rating, 
under Diagnostic Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent could be assigned for the 
right knee disability.  In this regard, the Board notes that 
it is neither contended nor shown that the veteran's service-
connected right knee involves a dislocated semilunar 
cartilage (Diagnostic Code 5258), or impairment of the tibia 
or fibula (Diagnostic Code 5262).  See 38 C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for the 
service-connected right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for status post 
meniscectomy, right knee, with degenerative changes, is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining claims on appeal is warranted.

The veteran was afforded a VA fee-basis examination in 
September 2005.  The RO examination request included 
instructions that the examiner evaluate the severity of the 
service-connected left knee and hemorrhoid disabilities.  The 
examiner addressed only the veteran's service-connected right 
knee disability.  There were no findings or diagnoses 
regarding either the left knee or hemorrhoids.  The veteran 
has asserted that each of those disabilities have increased 
in severity.  To ensure that the record reflects the current 
severity of the disability, the Board finds that a 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the remaining service-connected disabilities under 
consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination). 

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and rectal examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s) (as the original claim(s) will be considered on 
the basis of evidence of record) claims  for increase.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any such scheduled 
examination(s), the RO must obtain and associate with the 
claims file copies of any notice(s) of the date and time of 
the examination(s) sent to the veteran by the pertinent VA 
medical facility.

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to either or 
both claims the remaining claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2007) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).   The 
RO should also invite the appellant to submit all pertinent 
evidence in his possession, and ensure that its notice meets 
the requirements of Dingess/Hartman (cited to above), 
particularly as regards assignment of disability ratings and 
effective dates in connection with these claims.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claims should include 
consideration of whether staged rating, pursuant to 
Fenderson, is warranted.  


Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic and rectal examinations, by 
physicians, at an appropriate VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion f his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report

Rectal examination:  The examiner should 
render specific findings pertinent to the 
veteran's service-connected hemorrhoids, 
to include whether the veteran's 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, and evidencing frequent 
recurrences or with persistent bleeding, 
secondary anemia and/or fissures.

Orthopedic examination:  The examiner 
should conduct range of motion studies, 
expressed in degrees, and render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain 
on motion is observed, the physician 
should indicate the point at which pain 
begins.  He or she should also indicate 
whether, and to what extent, the veteran 
experiences additional functional loss in 
the left knee due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of any 
knee; to the extent possible, he or she 
should express such additional functional 
loss in terms of additional degrees of 
limited motion of the left knee.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher initial ratings for hemorrhoids 
and left knee patellofemoral syndrome, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claims should include consideration of 
whether staged rating, pursuant to 
Fenderson, is warranted.  


7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


